I think plaintiff was guilty of negligence. Plaintiff was clear of the way of the car on the south-bound track, had reached a position in the path of the north-bound car, and, to avoid being struck by that car, stepped back in front of the south-bound car. The peril she encountered arose from her own want of care. What should or could the motorman of the south-bound car have done? Should he have kept watch of plaintiff after she had passed his car and have noticed the danger zone she was entering? If so, the same duty of considering her going was upon plaintiff. Should the motorman of the north-bound car have noticed her approach to his track and have noted the peril she was walking into in time to have slowed down and let her pass? The suit was not planted or tried on the claim of discovered negligence. I think the cases cited by defendant, and listed in my Brother's opinion, are applicable and point the decision rendered in the superior court.
The judgment is affirmed, with costs to defendant.
SHARPE, C.J., and FELLOWS and CLARK, JJ., concurred with WIEST, J. McDONALD, J., concurred in the result.
The late Justice SNOW and Justice STEERE took no part in this decision. *Page 642